FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARVIN ZELEDON-MENDOZA,                           No. 09-72738

               Petitioner,                        Agency No. A099-473-570

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Marvin Zeledon-Mendoza, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

       Zeledon-Mendoza testified that gang members, who believed he and a friend

had reported them to police, indirectly threatened them and subsequently killed his

friend, and he also testified that other gang members accosted and robbed him

outside his church. Substantial evidence supports the agency’s determination that,

even if credible, Zeledon-Mendoza did not demonstrate past persecution or a fear

of future persecution on account of a protected ground. See Parussimova v.

Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“[t]he Real ID Act requires that a

protected ground represent ‘one central reason’ for an asylum applicant’s

persecution”); Soriano v. Holder, 569 F.3d 1162, 1164 (9th Cir. 2009) (“The BIA

permissibly found that Petitioner’s fear of future persecution stems from the

criminals’ motive to retaliate against him for informing on them.”); Gormley v.

Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004) (robberies did not establish

persecution where petitioner did not show he was robbed on account of protected

ground). Accordingly, Zeledon-Mendoza’s asylum and withholding of removal

claims fail.




                                          2                                     09-72738
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Zeledon-Mendoza failed to establish it is more likely than not he would be

tortured at the instigation of or with the acquiescence of the Honduran government.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         3                                   09-72738